TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 29, 2019



                                      NO. 03-18-00362-CV


                                Elizabeth Hernandez, Appellant

                                                 v.

                                  Leonardo Moya II, Appellee




         APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
           REVERSED AND REMANDED -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on March 2, 2018. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the order.

Therefore, the Court reverses the trial court’s order and remands the case to the trial court for a

new trial. Appellee shall pay all costs relating to this appeal, both in this Court and in the court

below.